Citation Nr: 1332123	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  10-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. P., and J. A.



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1980 to February 1983 and from August 2005 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which continued a 50 percent disability rating for PTSD.  A notice of disagreement was filed in November 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.  In March 2012, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of that hearing is included in the claims file.

For reasons explained in the following remand, the Board has listed the additional issue of entitlement to TDIU.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The March 2012 hearing transcript reflects that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA), which he states is primarily due to his service-connected PTSD.  Following the hearing, the Veteran provided documentation confirming that he is currently receiving SSA disability benefits, but no evidence as to the basis on which those benefits were granted.  VA previously requested SSA records and received a negative response.  It is not clear, but it may be that the SSA award was subsequent to the SSA request; the SSA had responded earlier that the Veteran had not filed a claim.  In any case, as it now appears that the Veteran is in fact receiving SSA disability benefits, appropriate action to obtain all administrative and medical records from SSA is necessary to fully assist the Veteran with his claim.  

Additionally, the Veteran's recent VA treatment records, also added to the record subsequent to the last adjudication, indicate that the Veteran was admitted for participation an in-patient stress treatment program in August 2013.  The RO must ensure that the record is complete with respect to any relevant VA treatment records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Furthermore, as the new evidence of record suggests that the Veteran's condition may have worsened since the last VA examination in July 2009, a new VA examination is warranted to determine the current severity of the Veteran's service-connected PTSD.

Finally, although the Veteran's request for a TDIU rating was previously adjudicated, and he did not perfect an appeal of that determination, as discussed above, the record indicates that he subsequently was awarded SSA disability benefits.  As the Veteran avers that the primary disability for which SSA was awarded is PTSD, the matter of a TDIU rating is reasonably raised by the record and part of the claim for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the matter of a TDIU rating is inextricably intertwined with the matter of an increased disability rating for PTSD, and both must be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any updated treatment records (not already of record) relevant to the appeal. 

2.  The RO should request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.

3.  Once the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The claims file should be made available to the examiner for review.  Examination findings should be reported to allow for application of the VA rating criteria for PTSD.  A Global Assessment of Functioning score should also be reported.  The examiner should also discuss the impact of the PTSD on the Veteran's ability to obtain and retain gainful employment.

4.  After undertaking any additional actions deemed necessary, the RO should then review the record and readjudicate both the increased rating PTSD claim and the TDIU claim.  The RO should then furnish to the appellant and his representative an appropriate supplemental statement of the case and afford them an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


